DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-8, 11-16 and 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails disclose, suggest or otherwise render obvious the subject matter of a pressure detection apparatus having a pressure detection chip and a first coupling circuit, the chip having a first cancellation circuit, a driving unit and a processing unit, the cancellation circuit is parallel to the first coupling circuit and having a variable capacitance component having a first and second electrode layer, the driving unit outputting a first input signal to the cancellation circuit and outputting a second input signal to the first coupling circuit, the first coupling circuit receiving the second input signal and outputting a second output signal, the first and second input signals being of opposite phase and the processing unit determining whether the first electrode layer is subjected to touch according to the first and second output signals, wherein the processing unit is configured to determine the first electrode layer is not subjected to touch pressure if a difference signal between the first input signal and the second output signal is less than a first preset value and that the first electrode layer is subjected to 
The prior art fails disclose, suggest or otherwise render obvious the subject matter of a pressure detection apparatus having a pressure detection chip and a first coupling circuit, the chip having a first cancellation circuit, a driving unit and a processing unit, the cancellation circuit is parallel to the first coupling circuit and having a variable capacitance component having a first and second electrode layer, the driving unit outputting a first input signal to the cancellation circuit and outputting a second input signal to the first coupling circuit, the first coupling circuit receiving the second input signal and outputting a second output signal, the first and second input signals being of opposite phase and the processing unit determining whether the first electrode layer is subjected to touch according to the first and second output signals, the pressure detection chip having a second cancellation circuit, a second coupling circuit in parallel.
The prior art fails disclose, suggest or otherwise render obvious the subject matter of a method for pressure detection performed by a pressure detection apparatus having the steps of inputting a first input signal to a cancellation circuit and outputting a first output signal via the cancellation circuit, inputting a second input signal to a coupling circuit in parallel with the cancellation circuit, and outputting a second output via the coupling circuit, the first and second input signals being of opposite phase, determining whether a first electrode layer of a variable capacitance component of the coupling circuit is subjected to touch pressure according to the first and second output signals comprises the steps of determining that the first electrode layer is not subjected to touch pressure if a difference signal between the first input signal and the 
The closest art of record is to Kremin which fails to disclose determining whether a first electrode layer of a variable capacitance component of the coupling circuit is subjected to touch pressure according to the first and second output signals comprises the steps of determining that the first electrode layer is not subjected to touch pressure if a difference signal between the first input signal and the second output signal is less than a first preset value and determining that that the first electrode layer is subjected to touch pressure if a difference signal between the first input signal and the second output signal is greater than the first preset value.  Additionally, Kremin fails to disclose that the pressure detection chip has a second cancellation circuit, a second coupling circuit in parallel therewith, the second coupling circuit having a variable capacitance component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        June 19, 2021